TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00122-CR



                                  The State of Texas, Appellant

                                                  v.

                            Gloria Elizabeth Romero-Perez, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2016-659, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The State has filed a motion to abate this appeal and remand the cause to the

district court to conduct a hearing on a formal bill of exception filed by the State. See Tex. R. App.

P. 33.2. Appellee has filed a response in opposition to the abatement, asserting that the State’s

bill of exception was untimely filed. However, appellee also represents that she “would have no

objection” to the district court acting on the bill of exception if the time period for filing a

formal bill of exception had been reset and again triggered by the formal sentencing of appellee on

February 5, 2019.1


       1
           The jury had found appellee guilty of committing the offense of continuous trafficking of
persons and assessed punishment at 25 years’ imprisonment. We previously abated this appeal so
that the district court could orally pronounce appellee’s sentence in open court, which it had not done
following the jury’s verdict. After the district court pronounced appellee’s sentence, appellee filed
a motion for new trial, which the district court granted by written order on March 12, 2019.
               We conclude that, under the Rules of Appellate Procedure, the imposition of

appellee’s sentence on February 5, 2019, “reset” the clock on the bill of exception. The rules provide

that if a motion for new trial has been timely filed, a bill of exception must be filed “no later

than 90 days after the trial court pronounces or suspends sentence in open court.” Tex. R. App.

P. 33.2(e)(2)(A). The State filed its bill of exception on February 22, 2019.

               Accordingly, we grant the State’s motion to abate the appeal, remand the cause to the

district court, and order the district court to conduct a hearing on the State’s bill of exception in

accordance with the procedures described in Texas Rule of Appellate Procedure 33.2. A reporter’s

record of the hearing shall be prepared and filed in the record of this appeal, together with a

supplemental clerk’s record that includes all documents relating to the formal bill of exception filed

by the State. These supplemental records are due to be filed in this Court within 60 days of the date

of this order. The State’s appeal will be reinstated when the supplemental records are filed.2

               It is ordered on this the 18th day of April, 2019.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: April 18, 2019

Do Not Publish




       2
         The State need not file a new notice of appeal, as we will treat the State’s earlier notice of
appeal as prematurely filed. See Tex. R. App. P. 27.1(b).

                                                  2